Exhibit 10.2

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is entered into as of [            ],
20[    ] (the “Effective Date”), by and between [                    ]
(“Executive”) and Orexigen Therapeutics, Inc. (the “Company”).

WHEREAS, the Company desires to employ Executive to provide personal services to
the Company, and wishes to provide Executive with certain compensation and
benefits in return for Executive’s services; and

WHEREAS, Executive wishes to be employed by the Company and provide personal
services to the Company in return for certain compensation and benefits.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows:

ARTICLE I

DEFINITIONS

For purposes of the Agreement, the following terms are defined as follows:

1.1 “Board” means the Board of Directors of the Company.

1.2 “Cause” means the occurrence of any of the following events:

(a) Executive’s conviction of or plea of guilty or nolo contendere to any felony
or a crime of moral turpitude;

(b) Executive’s continued failure or refusal to follow lawful and reasonable
instructions of the [                    ] of the Company or lawful and
reasonable policies and regulations of the Company or its affiliates;

(c) Executive’s continued failure to faithfully and diligently perform the
assigned duties of [his/her] employment with the Company or its affiliates;

(d) Unprofessional, unethical, immoral or fraudulent conduct by Executive;

(e) Conduct by Executive that materially discredits the Company or any affiliate
or is materially detrimental to the reputation, character and standing of the
Company or any affiliate; or

(f) Executive’s material breach of this Agreement, the Proprietary Information
and Inventions Agreement, the Company’s Code of Conduct and/or Insider Trading
Policy, or any other contractual, fiduciary, or statutory duty owed to the
Company.

An event described in Section 1.2(b) through Section 1.2(f) herein shall not be
treated as “Cause” until after Executive has been given written notice of such
event, failure, conduct or breach and Executive fails to cure such event,
failure, conduct or breach within 30 days from such written notice; provided,
however, that such 30-day cure period shall not be required if the event,
failure, conduct or breach is incapable of being cured. Failure of the Company
to meet financial or performance targets or goals shall not be deemed to be a
breach pursuant to Sections 1.2(b) or 1.2(c) herein.



--------------------------------------------------------------------------------

1.3 “Change in Control” means the occurrence of any of the following events:

(a) the direct or indirect acquisition by any person or related group of persons
(other than the Company or a person that directly or indirectly controls, is
controlled by, or is under common control with, the Company) of beneficial
ownership (within the meaning of Rule 13d-3 of the Exchange Act) of securities
possessing more than 50% of the total combined voting power of the Company’s
outstanding securities pursuant to a tender or exchange offer made directly to
the Company’s shareholders which the Board does not recommend such shareholders
to accept;

(b) a change in the composition of the Board over a period of 36 months or less
such that a majority of the Board members ceases, by reason of one or more
contested elections for Board membership, to be comprised of individuals who
either (i) have been Board members continuously since the beginning of such
period, or (ii) have been elected or nominated for election as Board members
during such period by at least a majority of the Board members described in
clause (i) who were still in office at the time such election or nomination was
approved by the Board;

(c) the consummation of any consolidation, share exchange or merger of the
Company (i) in which the stockholders of the Company immediately prior to such
transaction do not own at least a majority of the voting power of the entity
which survives/results from that transaction (or the parent of such
surviving/resulting entity), or (ii) in which a stockholder of the Company who
does not own a majority of the voting stock of the Company immediately prior to
such transaction, owns a majority of the Company’s voting stock immediately
after such transaction; or

(d) the liquidation or dissolution of the Company or any sale, lease, exchange
or other transfer (in one transaction or a series of related transactions) of
all or substantially all the assets of the Company, including stock held in
subsidiary corporations or interests held in subsidiary ventures.

1.4 “Change in Control Period” means the time period commencing three (3) months
before the effective date of a Change in Control and ending on the date that is
twelve (12) months after the effective date of a Change in Control.

1.5 “Company” means Orexigen Therapeutics, Inc. or, following a Change in
Control, the surviving entity resulting from such transaction.

1.6 “Constructive Termination” means Executive’s resignation from all positions
[he/she] then holds with the Company because of:

(a) a material reduction in the level of responsibility associated with
Executive’s employment with the Company or any surviving entity (other than a
change in job title or officer title) as compared to Executive’s level of
responsibility just prior to the reduction; provided, however, that a merger or
acquisition of the Company and subsequent conversion of the Company to a
division or unit of the acquiring corporation will not by itself result in a
material reduction in Executive’s level of responsibility;

 

2



--------------------------------------------------------------------------------

(b) a material reduction in Executive’s level of base salary (except for any
reduction imposed equally upon all other similarly-situated Company executives);
or

(c) a relocation of Executive’s principal place of employment by more than 50
miles (other than reasonable business travel required as part of the job duties
associated with Executive’s position);

provided, however, that (i) such change, reduction or relocation is effected by
the Company without Cause and without Executive’s consent; (ii) Executive first
provides the Company with written notice of the condition described in (a),
(b) or (c) above not later than sixty (60) days following its initial
occurrence; (iii) the Company is permitted the opportunity to cure such
condition within a period of forty-five (45) days following such written notice;
and (iv) Executive resigns from employment within thirty (30) days following the
end of such cure period, assuming that the condition has not been cured.

1.7 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

1.8 “Involuntary Termination Without Cause” means Executive’s dismissal or
discharge by the Company other than for Cause. The termination of Executive’s
employment as a result of Executive’s death or disability will not be deemed to
be an Involuntary Termination Without Cause.

ARTICLE II

EMPLOYMENT BY THE COMPANY

2.1 Position and Duties. Subject to terms set forth herein, the Company agrees
to continue to employ Executive in the position of [                    ] and
Executive hereby accepts such continued employment. Executive shall perform such
duties as are customarily associated with the position of [                    ]
and such other duties as are assigned to Executive by the [                    ]
of the Company. Subject to the terms of this Agreement, the Company may change
Executive’s duties, responsibilities, title, and reporting relationship at its
discretion. During the term of Executive’s employment with the Company,
Executive will devote Executive’s best efforts and substantially all of
Executive’s business time and attention (except for vacation periods and
reasonable periods of illness or other incapacities permitted by the Company’s
general employment policies or as otherwise set forth in this Agreement) to the
business of the Company.

2.2 Employment at Will. Both the Company and Executive shall have the right to
terminate Executive’s employment with the Company at any time, with or without
advance notice, and with or without Cause. If applicable, upon the date of
Executive’s termination of employment with the Company for any reason, Executive
shall immediately resign from the Board and the board of directors or comparable
body of every subsidiary, parent or other affiliated corporation of the Company,
and every committee thereof. Executive shall not receive any compensation of any
kind, including, without limitation, severance benefits or change of control
severance benefits, following Executive’s last day of employment with the
Company (the “Termination Date”), except as expressly provided for by this
Agreement, applicable law, and/or any plan documents governing the compensatory
equity awards that have been or may be granted to Executive from time to time in
the sole discretion of the Company.

 

3



--------------------------------------------------------------------------------

2.3 Employment Policies. The employment relationship between the parties shall
also be governed by the general employment policies and practices of the
Company, including those relating to protection of confidential information and
assignment of inventions, except that when the terms of this Agreement differ
from or are in conflict with the Company’s general employment policies or
practices, this Agreement shall control.

ARTICLE III

COMPENSATION AND BENEFITS

3.1 Base Salary. Executive shall receive for services to be rendered hereunder
an annual base salary of $[        ] (“Base Annual Salary”), less required
deductions and withholdings, payable on the regular payroll dates of the
Company.

3.2 Annual Bonus. In addition to the Base Annual Salary, during each calendar
year Executive will be eligible for an annual performance bonus, equal to up to
[    ]% of the Base Annual Salary, and which is 100% based upon the achievement
of Executive’s performance goals and objectives (“Annual Bonus”). The
Compensation Committee of the Company’s Board shall determine in its sole
discretion whether any such Bonus has been earned and, if so, the amount of any
such bonus. Executive must be an employee in good standing at the time the
Compensation Committee decides to award the Annual Bonus and, if Executive
leaves the Company at any time and for any reason prior to such date, he will
not be eligible to receive such a bonus or any pro-rata portion of such bonus.
Such Annual Bonus shall be evaluated and paid no later than December 31 of the
calendar year following the calendar year to which such Annual Bonus relates.

3.3 [Stock Options. Subject to approval of the Board or the Compensation
Committee of the Board, Executive shall receive stock options to purchase
[        ] shares of the Company’s common stock pursuant to the Company’s 2007
Equity Incentive Award Plan (the “2007 Plan”). Any stock options granted
pursuant to this Section 3.3 have an exercise price per share equal to the
then-current fair market value per share of the Company’s common stock (as
determined pursuant to the 2007 Plan) on the grant date as approved by the Board
or the Compensation Committee of the Board. Such stock options are incentive
stock options to the extent permitted under Section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”). Subject to Article IV of this Agreement,
25% of the shares subject to such stock options shall vest on the one year
anniversary of Executive’s date of hire and the remainder will vest in 36 equal
monthly installments over a three year period thereafter, subject to Executive’s
continued employment or service with the Company on each such date. Such stock
options shall have a ten (10) year term and shall be subject to the terms and
conditions of the 2007 Plan and the stock option agreement pursuant to which
such stock options are granted.]

 

4



--------------------------------------------------------------------------------

3.4 Vacation and Paid Time Off. Executive shall be entitled to [    ] business
days of paid vacation each year, accruing on a monthly basis, and [    ] paid
holidays each year.

3.5 Expenses. During the term of this Agreement, the Company shall reimburse
Executive for all reasonable and necessary out-of-pocket expenses incurred by
Executive in connection with services rendered on behalf of the Company subject
to Executive providing the Company with appropriate substantiation in accordance
with Company policy. Any amounts payable under this Section 3.5 shall be made in
accordance with Treasury Regulation Section 1.409A-3(i)(1)(iv) and shall be paid
on or before the last day of Executive’s taxable year following the taxable year
in which Executive incurred the expenses. The amounts provided under this
Section 3.5 during any taxable year of Executive’s will not affect such amounts
provided in any other taxable year of Executive’s, and Executive’s right to
reimbursement for such amounts shall not be subject to liquidation or exchange
for any other benefit.

3.6 Standard Company Benefits. Executive shall be entitled to all rights and
benefits for which Executive is eligible under the terms and conditions of the
standard Company benefits and compensation practices that may be in effect from
time to time and are generally provided by the Company to its executive
employees, employed at similar full-time or part-time status, as applicable. Any
such benefits and compensation practices shall be subject to the terms of the
governing benefit or compensation plans and may be changed by the Company from
time to time in its discretion.

3.7 [Signing Bonus. Executive has received a signing bonus of $[        ] from
the Company. Such signing bonus is subject to repayment in the event Executive’s
employment with the Company is terminated for any reason. Repayment of the
signing bonus shall be forgiven by [    ]% on each of the first and second
anniversaries of Executive’s date of hire with the Company.]

ARTICLE IV

SEVERANCE AND CHANGE IN CONTROL BENEFITS

4.1 Term Limitation for Severance and Change in Control Benefits. The term for
the Severance Benefits and Change in Control Benefits provided for in this
Article IV herein shall commence on the Effective Date and shall continue
through the third anniversary of the Effective Date (the “Expiration Date”). If
this Article IV is not amended or renewed by the Compensation Committee of the
Company’s Board prior to the Expiration Date, this Article IV (including
Executive’s right to receive the Severance Benefits and Change in Control
Benefits contained herein), shall terminate automatically on such Expiration
Date; provided, however, that if this Article IV terminates pursuant to this
Section 4.1, the remainder of this Agreement will remain in full force and
effect.

 

5



--------------------------------------------------------------------------------

4.2 Severance Benefits In Event of Involuntary Termination Without Cause
Unrelated to Change in Control. If: (i) Executive’s employment terminates due to
an Involuntarily Termination Without Cause (and other than as a result of
Executive’s death or disability) at any time except during the Change in Control
Period, (ii) such termination constitutes a “separation from service” (within
the meaning of Treasury Regulation Section 1.409A-1(h)), (iii) Executive signs
and allows to become effective a general release of all known and unknown claims
in the form and substance acceptable to the Company within sixty (60) days after
the Termination Date, and (iv) Executive fully complies with Executive’s
continuing fiduciary, statutory and material contractual obligations to the
Company (with a 30-day opportunity to cure after notice of any such
non-compliance if Executive has not, unless such non-compliance is not capable
of being cured); then the Company shall provide Executive with the following
severance benefits (the “Severance Benefits”):

(a) Cash Severance. The Company shall make a single lump sum severance payment
to Executive in an amount equal to Executive’s Base Annual Salary in effect as
of the Termination Date, less required tax withholdings and deductions (the
“Severance Payment”). The Severance Payment will be paid within sixty (60) days
after the Termination Date, but in no event later than March 15 of the year
following the year of termination.

(b) Health Insurance. Provided that Executive elects continued coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (together
with any state or local laws of similar effect, “COBRA”) within the time period
provided for under COBRA, the Company will pay the premiums necessary to
continue Executive’s group health insurance coverage in effect as of the
Termination Date of Executive’s employment (including coverage for Executive’s
eligible dependents) for a maximum period of twelve (12) months following the
Termination Date; provided, however, that no premium payments will be made by
the Company pursuant to this paragraph following the effective date of
Executive’s coverage by a health insurance plan of a subsequent employer or such
other date on which Executive (and Executive’s dependents, as applicable) ceases
to be eligible for COBRA coverage. Executive agrees that Executive shall notify
the Company in writing as soon as practical, but no later than 15 days after
Executive receives coverage under a health insurance plan of a subsequent
employer.

4.3 Severance Benefits In Event of Involuntary Termination Without Cause or
Constructive Termination During Change in Control Period. If: (i) Executive’s
employment terminates due to an Involuntarily Termination Without Cause (and
other than as a result of Executive’s death or disability), or as a result of a
Constructive Termination, in either event during the Change in Control Period,
(ii) such termination constitutes a “separation from service” (within the
meaning of Treasury Regulation Section 1.409A-1(h)), (iii) Executive signs and
allows to become effective a general release of all known and unknown claims in
the form and substance acceptable to the Company within sixty (60) days after
the Termination Date, and (iv) Executive fully complies with Executive’s
continuing fiduciary, statutory and material contractual obligations to the
Company (with a 30-day opportunity to cure after notice of any such
non-compliance if Executive has not, unless such non-compliance is not capable
of being cured); then the Company shall provide Executive with the following
change in control severance benefits (the “Change in Control Benefits”):

(a) Cash Severance. The Company shall make a single lump sum severance payment
to Executive in an amount equal to Executive’s Base Annual Salary in effect as
of the Termination Date, multiplied by one point five (1.5), less required tax
withholdings and deductions (the “Change in Control Payment”). The Change in
Control Payment will be paid within sixty (60) days after the Termination Date,
but in no event later than March 15 of the year following the year of
termination.

 

6



--------------------------------------------------------------------------------

(b) Health Insurance. Provided that Executive elects continued coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (together
with any state or local laws of similar effect, “COBRA”) within the time period
provided for under COBRA, the Company will pay the premiums necessary to
continue Executive’s group health insurance coverage in effect as of the
Termination Date of Executive’s employment (including coverage for Executive’s
eligible dependents) for a maximum period of eighteen (18) months following the
Termination Date; provided, however, that no premium payments will be made by
the Company pursuant to this paragraph following the effective date of
Executive’s coverage by a health insurance plan of a subsequent employer or such
other date on which Executive (and Executive’s dependents, as applicable) ceases
to be eligible for COBRA coverage. Executive agrees that Executive shall notify
the Company in writing as soon as practical, but no later than 15 days after
Executive receives coverage under a health insurance plan of a subsequent
employer.

(c) Equity Acceleration. After taking into account any additional acceleration
of vesting Executive may be entitled to receive under any other plan or
agreement, the Company shall cause all outstanding equity awards then held by
Executive (including, without limitation, stock options, restricted stock awards
or similar awards) to become fully vested and, if applicable, exercisable with
respect to all the shares subject thereto effective immediately prior to the
Termination Date. In all other respects, such equity awards shall continue to be
governed by the terms of the applicable award agreements and equity incentive
plan documents and any applicable agreements between the Company and Executive.

4.4 Other Compensation and Benefits. If: (i) the Company terminates Executive’s
employment for Cause or as a result of [his or her] death or disability, or
(ii) if Executive resigns [his or her] employment at any time, except as a
result of a Constructive Termination during the Change in Control Period, then
this Agreement shall automatically terminate (except for Article V and Article
VII, which shall continue in effect), and upon such termination, the Company
shall have no further obligation to Executive, [his or her] spouse or estate,
except that the Company shall pay to Executive the amount of his Base Annual
Salary, and unused vacation pay, accrued to the date of such termination.

4.5 Compliance with Section 409A.

(a) It is intended that each installment of the payments and benefits provided
for in this Agreement is a separate “payment” for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(i). It is also intended that payments of the
amounts set forth in this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) (Section 409A of the Code, together, with any
state law of similar effect, “Section 409A”) provided under Treasury Regulation
Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9).

 

7



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, if the Company (or, if applicable, the
successor entity thereto) determines that the Severance Payment, the Change in
Control Payment and/or other benefits provided under this Agreement (the
“Agreement Payments”) constitute “deferred compensation” under Section 409A and
Executive is, on the Termination Date, a “specified employee” of the Company or
any successor entity thereto, as such term is defined in
Section 409A(a)(2)(B)(i) of the Code, then, solely to the extent necessary to
avoid the incurrence of the adverse personal tax consequences under
Section 409A, the timing of the Agreement Payments shall be delayed as follows:
on the earlier to occur of (i) the date that is six months and one day after
Executive’s “separation from service” (as defined above) or (ii) the date of
Executive’s death (such earlier date, the “Delayed Initial Payment Date”), the
Company (or the successor entity thereto, as applicable) shall (A) pay to
Executive a lump sum amount equal to the sum of the Agreement Payments that
Executive would otherwise have received through the Delayed Initial Payment Date
if the commencement of the payment of the Agreement Payments had not been so
delayed pursuant to this Section 4.5(b) and (B) commence paying the balance of
the Agreement Payments in accordance with the applicable payment schedules set
forth in this Agreement.

4.6 Internal Revenue Code Section 280G.

(a) If the payments and benefits (including but not limited to payments and
benefits pursuant to this Agreement) that Executive would receive in connection
with a Change in Control of the Company, whether from the Company or otherwise
(a “Transaction Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
the Company shall cause to be determined, before any amounts of the Transaction
Payment are paid to Executive, which of the following two alternative forms of
payment would result in Executive’s receipt, on an after-tax basis, of the
greater amount of the Transaction Payment notwithstanding that all or some
portion of the Transaction Payment may be subject to the Excise Tax: (1) payment
in full of the entire amount of the Transaction Payment (a “Full Payment”), or
(2) payment of only a part of the Transaction Payment so that Executive receives
the largest payment possible without the imposition of the Excise Tax (a
“Reduced Payment”).

(b) For purposes of determining whether to make a Full Payment or a Reduced
Payment, the Company shall cause to be taken into account all applicable
federal, state and local income and employment taxes and the Excise Tax (all
computed at the highest applicable marginal rate, net of the maximum reduction
in federal income taxes which could be obtained from a deduction of such state
and local taxes). If a Reduced Payment is made, (i) Executive shall have no
rights to any additional payments and/or benefits constituting the Transaction
Payment, and (ii) reduction in payments and/or benefits shall occur in the
following order: (1) reduction of cash payments; (2) cancellation of accelerated
vesting of equity awards other than stock options; (3) cancellation of
accelerated vesting of stock options; and (4) reduction of other benefits (if
any) paid to Executive. In the event that acceleration of compensation from
Executive’s equity awards is to be reduced, such acceleration of vesting shall
be canceled in the reverse order of the date of grant.

(c) The independent registered public accounting firm engaged by the Company for
general audit purposes as of the day prior to the Termination Date shall make
all determinations required to be made under this Section 4.6. If the
independent registered public accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Company shall appoint a nationally recognized
independent registered public accounting firm to make the determinations
required hereunder. The Company shall bear all expenses with respect to the
determinations by such independent registered public accounting firm required to
be made hereunder.

 

8



--------------------------------------------------------------------------------

(d) The independent registered public accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Company and Executive within fifteen
(15) calendar days after the date on which Executive’s right to a Transaction
Payment is triggered or such other time as reasonably requested by the Company
or Executive. If the independent registered public accounting firm determines
that no Excise Tax is payable with respect to the Transaction Payment, either
before or after the application of the Reduced Amount, it shall furnish the
Company and Executive with detailed supporting calculations of its
determinations that no Excise Tax will be imposed with respect to such
Transaction Payment. Any good faith determinations of the accounting firm made
hereunder shall be final, binding and conclusive upon the Company and Executive.

ARTICLE V

PROPRIETARY INFORMATION OBLIGATIONS

5.1 Agreement. Executive acknowledges that [he/she] executed, and will continue
to abide by, the Company’s standard form of Proprietary Information and
Inventions Agreement (“Proprietary Information and Inventions Agreement”).

5.2 Remedies. Executive’s duties under the Proprietary Information and
Inventions Agreement shall survive termination of Executive’s employment with
the Company and the termination of this Agreement. Executive acknowledges that a
remedy at law for any breach or threatened breach by Executive of the provisions
of the Proprietary Information and Inventions Agreement would be inadequate, and
Executive therefore agrees that the Company shall be entitled to injunctive
relief in case of any such breach or threatened breach.

ARTICLE VI

OUTSIDE ACTIVITIES

6.1 Other Activities. Except with the prior written consent of the Chief
Executive Officer or President of the Company, Executive shall not during the
term of this Agreement undertake or engage in any other employment, occupation
or business enterprise, other than ones in which Executive is a passive
investor; provided that such passive investments will not require services on
the part Executive which would in any manner impair the performance of her
duties under this Agreement. Executive may engage in civic and not-for-profit
activities so long as such activities do not materially interfere with the
performance of Executive’s duties hereunder.

6.2 Competition/Investments. During the term of Executive’s employment by the
Company, except on behalf of the Company, Executive shall not directly or
indirectly, whether as an officer, director, stockholder, partner, proprietor,
associate, representative, consultant, or in any capacity whatsoever engage in,
become financially interested in, be employed by or have any business connection
with any other person, corporation, firm, partnership or other entity whatsoever
which were known by Executive to compete directly with the Company, throughout
the world, in any line of business engaged in (or planned to be engaged in) by
the Company.

 

9



--------------------------------------------------------------------------------

ARTICLE VII

GENERAL PROVISIONS

7.1 Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery (including personal
delivery by facsimile) or the third day after mailing by first class mail, to
the Company at its primary office location and to Executive at Executive’s
address as listed on the Company payroll.

7.2 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

7.3 Waiver. If either party should waive any breach of any provisions of this
Agreement, they shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

7.4 Complete Agreement. This Agreement and the documents and agreements
referenced herein constitute the entire agreement between Executive and the
Company and is the complete, final, and exclusive embodiment of their agreement
with regard to the subject matter contained herein and therein and supersede all
prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto, and any prior agreement of the parties
hereto in respect of the subject matter contained herein, including, without
limitation, the Prior Agreement. This Agreement is entered into without reliance
on any promise or representation other than those expressly contained herein or
therein, and cannot be modified or amended except in a writing signed by an
appropriate officer of the Company and Executive.

7.5 Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

7.6 Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.

7.7 Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of Executive’s duties hereunder and Executive may not assign
any of Executive’s rights hereunder, without the written consent of the Company,
which shall not be withheld unreasonably.

 

10



--------------------------------------------------------------------------------

7.8 Arbitration. Any dispute, claim or controversy of whatever nature arising
out of or relating to this Agreement, Executive’s employment with the Company,
and/or the termination of Executive’s employment with the Company, including,
without limitation, any action or claim based on tort, contract or statute, or
concerning the interpretation, performance, or execution of this Agreement
(including any determination of Cause or Constructive Termination hereunder)
shall be resolved by confidential, final and binding arbitration administered by
Judicial Arbitration and Mediation Services, Inc. (“JAMS”), in San Diego,
California, before a single arbitrator, in accordance with JAMS’ then applicable
arbitration rules. Executive acknowledges that by agreeing to this arbitration
procedure, Executive and the Company waive the right to resolve any such
dispute, claim or demand through a trial by jury or judge or by administrative
proceeding. Executive will have the right to be represented by legal counsel at
any arbitration proceeding. The arbitrator shall: (a) have the authority to
compel adequate discovery for the resolution of the dispute and to award such
relief as would otherwise be available under applicable law in a court
proceeding; and (b) issue a written statement signed by the arbitrator regarding
the disposition of each claim and the relief, if any, awarded as to each claim,
the reasons for the award, and the arbitrator’s essential findings and
conclusions on which the award is based. Company shall bear all JAMS fees for
the arbitration. Nothing in this Agreement shall prevent any of the parties from
obtaining injunctive relief in court if necessary to prevent irreparable harm
pending the conclusion of any arbitration. Any awards or orders in such
arbitrations may be entered and enforced as judgments in any court of competent
jurisdiction.

7.9 Attorneys’ Fees. If either party hereto brings any action to enforce rights
hereunder, each party in any such action shall be responsible for its own
attorneys’ fees and costs incurred in connection with such action.

7.10 Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
California without regard to the conflicts of law provisions thereof.

(Signature page follows)

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 

OREXIGEN THERAPEUTICS, INC. By:  

 

  Michael Narachi   President and Chief Executive Officer

 

Accepted and agreed:

 

[EXECUTIVE]

 

12